PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/334,029
Filing Date: 18 Mar 2019
Appellant(s): Cabeza Gozalo et al.



__________________
Brandon G. Braun
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on December 10, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 02, 2021 with respect to the claims submitted on July 13, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.” 
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The 103 rejections and double patenting rejections of claims 12-31 are withdrawn. Claims 12, 22, and 31 cite "an inductor which is directly connected between a resistor and a capacitor". However, the 103 rejections mailed on August 02, 2021 does not teach an inductor which is directly connected between a separate physical resistor and a capacitor. 
The 103 rejections over Joerg in view of Umich teaches a 1X1 switching unit with switching transistors, diodes, capacitors, and inductor. The inductor in Joerg is connected to a capacitor at one end. The other end of the inductor is directly connected to diodes, and transistors. Joerg in view of Umich teaches that the realistic model of the inductor is comprised of an equivalent series resistor and theoretical equivalent resistor and a capacitor. However, the prior art does not teach an inductor which is directly connected between a real separate physical resistor and a capacitor.  
(2) Response to Argument
Response to Section IV-A, B on pages 3-5 of Appeal brief
The appellant argues on pages 4 and 5 that 

    PNG
    media_image2.png
    177
    818
    media_image2.png
    Greyscale

Annotated Fig. 2 of original disclosure is repeated below.

    PNG
    media_image3.png
    611
    790
    media_image3.png
    Greyscale

The appellant argues “Appellants respectfully submit that the inductance is represented as a rectangular box (i.e., inductance L) which is directly connected between a resistance and a capacitor (see, e.g., FIG. 2, elements 18a and 28a).” However, there are two rectangular boxes in Fig. 2- one solid line box, another dotted line box enclosing the solid box and a resistor. The appellant does not clarify which box he is referring to as the inductor on the appeal brief. On the other hand, Fig. 2 of the original disclosure clearly points to the dotted rectangular box and refers it as 
Paragraph [37] of the original disclosure describes “The heating matrix ….has at least one inductor 18a at position i,j. …The inductor 18a at position i,j has at least one connection 20a at position i,j.” 
Paragraph [38] of the original disclosure describes “The inductor 18a at position i,j is connected at least to a reference potential 30a ….by means of the capacitance 28a at position i,j.”
Paragraph [14] of the original disclosure describes “An "inductor" refers in particular to an electrical component, which is provided in at least one cooking operating state at least partially to heat at least one cookware item positioned on the cooktop plate of the household appliance device inductively.”
The original disclosure does not describe or mention any separate physical resistor element in dotted rectangular box 18a. In fact, the term “resistor” or “resistance” is not mention in the original disclosure even once.  
The equivalent resistor, on the other hand, is a theoretical resistor. This equivalent resistor describes the resistance of the coils, cables, contacts, 

    PNG
    media_image4.png
    831
    1432
    media_image4.png
    Greyscale

Equivalent circuit of inductor comprising inductance and equivalent resistor repeated from OA, page 15, paragraph 29 of August 02, 2021. The screenshot teaches an independent resistor R outside the dotted rectangular box of inductor, and equivalent resistor Req inside the dotted box. 
The equivalent circuit of inductor from the original disclosure is repeated below.

    PNG
    media_image5.png
    265
    428
    media_image5.png
    Greyscale

Equivalent circuit of inductor repeated from OA, page 5, paragraph 10 of August 02, 2021
For the above discussed reasons, the examiner maintains her position that an ordinary person in the art would interpret the dotted rectangular box 18a as a simplified equivalent circuit of the inductor. PHOSITA would interpret the resistor inside the dotted box 18a as an equivalent resistor and not as a separate physical element connected between inductor and point 20a in Fig. 2. Hence, the inductor is not directly connected as claimed between a resistor and a capacitor.
For the above reasons, it is believed that the rejections should be sustained.
On page 4, the appellant argues against “row” and “column” interpretation. However, the appellant does not provide any reasoning. Hence, the argument is considered non-responsive. The examiner’s interpretation based on paragraph [14] of the original disclosure is maintained. Please see OA, page 6, paragraph 13 of August 02, 2021.
Response to Section IV-C, D, E, F on page 5-10 of the Appeal Brief
The 103 rejections over Joerg in view of Christian, Falcon, Umich teaches a 1X1 switching unit with switching transistors, diodes, capacitors, and inductors. Both switching transistors are connected to diodes. One end of a transistor is connected to a reference potential while one end of the other transistor is connected to a ground potential. The inductor in Joerg is connected to a capacitor at one end. The other end of the inductor is directly connected to both diodes and transistors. Joerg in view of Umich teaches that the simplified circuit model of the inductor is comprised of an equivalent series resistor and inductance. Hence, the prior art teaches an inductor connected to a theoretical equivalent resistor and a capacitor. 
 Claims 12, 22, and 31 cite "an inductor which is directly connected between a resistor and a capacitor" Hence, the 103 rejections and double patenting rejections of claims 12-31 are withdrawn to be consistent with the above mentioned 112(a) new matter rejection.
Respectfully submitted,
/FAHMIDA FERDOUSI/Examiner, Art Unit 3761                                                                                                                                                                                                        
Conferees:
/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761             
                                                                                                                                                                                           /EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.